



Exhibit 10.14


companylogoa08.jpg [companylogoa08.jpg]




SEVERANCE PAY AGREEMENT
FOR KEY EMPLOYEE


This Severance Pay Agreement (“Agreement”) is entered into as of February 21,
2017 between Asbury Automotive Group, Inc. (“Asbury”) and William F. Stax
(“Employee”), in order to provide for an agreed-upon compensation in the event
that Employee’s employment is terminated following a Change in Control as
defined in this Agreement.


1.
Severance Pay Arrangement.



If a “Termination” of Employee’s employment occurs at any time in the two years
following a “Change of Control” (as these terms are defined in Section 2 below),
Asbury will pay Employee 12 months of Employee’s base salary as of the date of
Termination as “Severance Pay.” Severance Pay shall be subject to any required
withholding of federal, state, local and foreign taxes pursuant to any
applicable law or regulation. The Severance Pay will be subject to required
withholding and will be made by Asbury to Employee monthly over the course of 12
months on the regular payroll dates beginning on the first regular payroll date
after the effective date of the release referenced herein that Employee
executes.


If Employee participates in a bonus compensation plan at the date of
Termination, Severance Pay will also include a portion of the target bonus for
the year of Termination in an amount equal to the target bonus multiplied by the
percentage of such year that has expired through the date of Termination.


In addition, if Employee, upon the end of his employment with Asbury, timely and
properly elects COBRA for any medical, dental and vision benefit plans in which
Employee was participating immediately prior to the end of Employee’s employment
with Asbury, Asbury shall reimburse Employee the entire monthly premium for
those COBRA-covered medical and dental benefit plans for a period of 12 months
after the last day of Employee’s employment with Asbury. Notwithstanding the
above, if Employee obtains other employment (prior to the end of the 12 month
COBRA reimbursement period) under which Employee is eligible to be covered by
benefits equal to the benefits in his COBRA-elected plans, Asbury’s obligation
to reimburse Employee ceases upon Employee’s eligibility for such equal
benefits.


Notwithstanding anything herein to the contrary, if Employee is determined to be
a “specified employee” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended the (“Code”) and if one or more of the payments
or benefits to be received by Employee pursuant to this Agreement would be
considered deferred compensation subject to Section 409A of the Code, then no
such payment shall be made or benefit provided until six (6) months following
Employee’s date of Termination.
2.
Definitions of Change of Control and Termination Triggering Severance Pay.



Severance Pay will be paid to Employee by Asbury if a “Termination” occurs at
any time in the two years following a “Change of Control” of Asbury.


A “Termination” triggering the Severance Pay set forth above in Section 1 is
defined as a termination of Employee’s employment with Asbury (1) by Asbury
without “cause,” or (2) by Employee because of (x) a material change in the
geographic location at which the Employee must perform Employee’s services
(which shall in no event include a relocation of Employee’s current principal
place of business to a location less than 50 miles away), (y) a material
diminution in Employee’s base compensation, or (z) a material diminution in
Employee’s authority, duties, or responsibilities. For avoidance of doubt, a
“Termination” shall not include a termination of Employee’s employment by Asbury
for “cause” or due to Employee’s death, disability, retirement or voluntary
resignation.


    For the purposes of this Agreement, the definition of “cause” is: (a)
Employee’s gross negligence or serious misconduct (including, without
limitation, any criminal, fraudulent or dishonest conduct) that is or may be
injurious to Asbury; or (b) Employee





--------------------------------------------------------------------------------





being convicted of, or entering a plea of nolo contendere to, any crime that
constitutes a felony or involves moral turpitude; or (c) Employee’s breach of
Sections 3, 4 or 5 below; or (d) Employee’s willful and continued failure to
perform Employee’s duties on behalf of Asbury; or (e) Employee’s material breach
of a written policy of Asbury. For purposes of this Agreement, the definition of
“disability” is a physical or mental disability or infirmity that prevents the
performance by Employee of his duties lasting (or likely to last, based on
competent medical evidence presented to Asbury) for a continuous period of six
months or longer.


“Change of Control” means:


(1)the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of voting securities of Asbury
where such acquisition causes such person to own thirty-five percent (35%) or
more of the combined voting power of the then outstanding voting securities of
Asbury entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); or


(2)individuals who, as of the date hereof, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least two-thirds
(2/3) of the Board of Directors; provided, however, that any individual becoming
a director subsequent to the date hereof whose election, or nomination for
election by Asbury’s shareholders, was approved by a vote of at least two-thirds
of the directors then comprising the Incumbent Board shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Directors; or
(3)approval by the shareholders of Asbury of a complete liquidation or
dissolution of Asbury.


Notwithstanding the foregoing, no Change of Control shall be deemed to have
occurred for purposes of this Agreement by reason of any actions or events in
which Employee participates in any capacity other than in his capacity as an
employee of Asbury.


3.
Confidential Information and Nondisclosure Provision.



As a condition to the receipt of the Severance Pay and benefits described in
Section 1 above, Employee agrees not to disclose during and after employment
with Asbury to any person (other than to an employee or director of Asbury, or
to Asbury’s attorneys, accountants and other advisors or except as may be
required by law) and not use to compete with Asbury any confidential or
proprietary information, knowledge or data that is not in the public domain that
was obtained by Employee while employed by Asbury regarding Asbury or any
products, improvements, customers, methods of distribution, sales, prices,
profits, costs, contracts, suppliers, business prospects, business methods,
techniques, research, trade secrets or know-how of Asbury (collectively,
“Confidential Information”). In the event that Employee’s employment terminates
for any reason, Employee will deliver to Asbury on or before the date of
termination all documents and data of any nature (whether in tangible or
electronic form) pertaining to Employee’s work with Asbury and will not take any
documents or data or any reproduction, or any documents containing or pertaining
to any Confidential Information. Employee agrees that in the event of a breach
by Employee of this provision, Asbury shall be entitled to inform all potential
or new employers of such breach and to cease payments and benefits that would
otherwise be made pursuant to Section 1 above, as well as to obtain injunctive
relief and damages, including reasonable attorneys fees, and which may include
recovery of amounts paid to Employee under this Agreement.


4.
Non-Solicitation/Non-Hire of Employees.



Employee agrees that during his employment at Asbury and for a 12-month period
after the date of termination of his employment with Asbury for any reason, he
will not, directly or indirectly, solicit, recruit or hire any employee of
Asbury (or any person who was an employee of Asbury during the 12-month period
preceding Employee’s date of termination) or encourage any such employee to
terminate employment with Asbury.


5.
Covenant Not to Compete.



Employee agrees that during his employment at Asbury and for a 12-month period
after the date his employment is terminated, he will not (except on behalf of or
with the prior written consent of Asbury, which consent may be withheld in
Asbury’s sole discretion):







--------------------------------------------------------------------------------





(a)provide services of a leadership, management, executive, operational, or
advisory capacity and/or participate in the ownership of or provide financial
backing to an automotive dealership that is located within a fifty-mile radius
of any address set forth on Exhibit A (the “Area”);


(b)provide senior/corporate level leadership, executive, operational, or
advisory services to any corporate competitor of Asbury who owns or operates one
or more automotive dealerships within the Area; and


(c)provide services of a leadership, management, executive, operational, or
advisory capacity for anyone or any business whose focus is buying,
conglomerating, or otherwise acquiring one or more automotive dealerships that
are located within the Area.


For purposes of this Section 5, Employee acknowledges and agrees that Asbury
conducts business in the Area and that the Area is a reasonable geographic
limitation.


Notwithstanding anything to the contrary contained in this Agreement, Asbury
hereby agrees that the foregoing covenant shall not be deemed breached as a
result of the passive ownership by Employee of: (i) less than an aggregate of 5%
of any class of stock of a business that competes with Asbury; or (ii) less than
an aggregate of 10% in value of any instrument of indebtedness of a business
that competes with Asbury. Asbury further agrees that nothing in this Section 5
prohibits Employee from accepting employment from, and performing services for,
businesses engaged in the finance industry, and businesses engaged in the
manufacturing and/or sale of automobile parts or the provision of automotive
service, provided such businesses do not also engage in the retail of
automobiles within the Area. By way of example, nothing in this Section 5 would
prohibit Employee from working with such businesses as American General Finance,
NAPA Auto Parts, or Goodyear.


Upon Employee’s termination of employment with Asbury, Employee agrees to
re-confirm his commitment to the post-employment restrictive covenants in this
Agreement. Employee further agrees that as part of that re-confirmation, the
term “Area” and Exhibit A hereto may be amended by Asbury, but only to the
extent necessary to list the addresses of Asbury’s headquarters and any
automotive dealerships that Asbury owns and/or operates as of the date of
termination.


6.
Construction/Enforcement of Post-Employment Covenants.



Employee agrees that the provisions of Sections 3, 4, and 5 are reasonable and
properly required for the adequate protection of the business and the goodwill
of Asbury. However, if a judicial determination is made that any of the
provisions of Sections 3, 4, or 5 constitutes an unreasonable or otherwise
unenforceable restriction against Employee, such provision(s) shall be modified
or severed so as to permit enforcement of the provision(s) to the extent
reasonable.


7.
Violation of Post-Employment Covenants.



Employee agrees that, in the event of a material breach by Employee of any
Section of this Agreement, including Sections 3, 4, or 5, Asbury shall be
entitled to: (i) inform all potential or new employers of such breach; (ii)
cease payments and benefits that would otherwise be made pursuant to Section 1
above (and in lieu of such payments and benefits pay Employee five hundred
dollars ($500.00)); (iii) obtain injunctive relief and damages, including
reasonable attorney’s fees; and (iv) recover the amounts paid to Employee under
this Agreement (other than the above-referenced $500.00) during any period of
material breach by Employee. To the extent that Employee is determined through
agreement or resolution of any pending claim to not have violated any covenant
at issue, he shall receive any and all severance that has not been paid under
the Agreement and/or which was recovered from Employee under this Section 7.


GENERAL PROVISIONS


A.
Employment is At Will



Employee and Asbury acknowledge and agree that Employee is an “at will”
employee, which means that either Employee or Asbury may terminate the
employment relationship at any time, for any reason, with or without cause or
notice, and that nothing in this Agreement shall be construed as an express or
implied contract of employment.


B.
Execution of Release



Employee agrees that, as a condition to the receipt of the Severance Pay and
other compensation and insurance benefits described in Section 1 above, Employee
shall execute a release of all claims against Asbury (and its corporate parents,
subsidiaries, franchisors, franchisees, management companies, divisions, and
affiliates) and the past, present and future officers, directors,





--------------------------------------------------------------------------------





agents, officials, employees, insurers and attorneys of Asbury (and its
corporate parents, subsidiaries, franchisors, franchisees, management companies,
divisions, and affiliates) arising out of Employee’s employment or the end of
his employment with Asbury, such release to not be revoked by Employee and to
completely waive and release any claim of discrimination, harassment or wrongful
discharge under local, state or federal law.


C.
Alternative Dispute Resolution



Any disputes arising under or in connection with this Agreement shall be
resolved by binding arbitration before an arbitrator (who shall be an attorney
with at least ten years’ experience in employment law) in the city where
Employee was employed with Asbury and in accordance with the rules and
procedures of the most recent employment rules of the American Arbitration
Association. Each party may choose to retain legal counsel and shall pay its own
attorneys’ fees, regardless of the outcome of the arbitration. Employee may be
required to pay a filing fee limited to the equivalent cost of filing in the
court of jurisdiction. Asbury will pay the fees and costs of conducting the
arbitration. Judgment upon the award rendered by the arbitrator may be entered
in any court of jurisdiction.


D.
Non-Disparagement



Employee agrees not to make any disclosures, issue any statements or otherwise
cause to be disclosed any information which is designed, intended or might
reasonably be anticipated to disparage Asbury, its officers or directors, its
business, services, products, technologies and/or personnel. Nothing in this
section is intended, nor shall be construed, to: (i) prohibit Employee from any
communications to, or participation in any investigation or proceeding conducted
by, any governmental agency with jurisdiction concerning the terms, conditions
and privileges of employment or jurisdiction over Asbury’s business; (ii)
interfere with, restrain, or prevent Employee’s communications regarding the
terms and conditions of employment; or (iii) prevent Employee from otherwise
engaging in any legally protected activity.


E.
Other Provisions



(a)This Agreement shall be binding upon the heirs, executors, administrators,
successors and assigns of Employee and Asbury, including any successor to or
assign of Asbury.


(b)Upon the end of Employee’s employment with Asbury for any reason, the
provisions of this Agreement shall survive to the extent necessary to give
effect to the provisions herein, including Sections 3, 4 and 5.


(c)The headings and captions are provided for reference and convenience only and
shall not be considered part of this Agreement.


(d)Employee also covenants to reasonably cooperate with Asbury if Employee is
needed as a witness in any litigation or legal matters involving Asbury.


(e)Any notice or other communication required or permitted to be delivered under
this Agreement shall be (i) in writing, (ii) delivered personally, by nationally
recognized overnight courier service or by certified or registered mail,
first-class postage prepaid and return receipt requested, (iii) deemed to have
been received on the date of delivery or on the third business day after
mailing, and (iv) addressed as follows (or to such other address as the party
entitled to notice shall later designate in accordance with these terms):


If to Asbury:        Asbury Automotive Group, Inc.
c/o The Office of the General Counsel
2905 Premiere Parkway, Suite 300
Duluth, GA 30097                     


If to Employee:     To the most recent address of Employee set forth in the
                         personnel records of Asbury.


(f)This Agreement supersedes any and all prior agreements between Asbury and
Employee relating to payments upon Termination of employment or Severance Pay
and may only be modified in a writing signed by Asbury and Employee.


(g)This Agreement shall be governed by and construed in accordance with the laws
of the State of Georgia.







--------------------------------------------------------------------------------





(h)All payments hereunder shall be subject to any required withholding of
federal, state, local and foreign taxes pursuant to any applicable law or
regulation.


(i)If any provision of this Agreement shall be held invalid or unenforceable,
such holding shall not affect any other provisions, and this Agreement shall be
construed and enforced as if such provisions had not been included. No provision
of this Agreement shall be waived unless the waiver is agreed to in writing and
signed by Employee and the Chief Human Resources Officer of Asbury. No waiver by
either party of any breach of, or of compliance with, any condition or provision
of this Agreement by the other party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.


(j)The parties hereto acknowledge and agree that, to the extent applicable, this
Agreement shall be interpreted in accordance with, and incorporate the terms and
conditions required by, Section 409A of the Code and the Department of Treasury
regulations and other interpretive guidance issued thereunder. Notwithstanding
any provision of this Agreement to the contrary, in the event that Asbury
determines that any amounts payable hereunder will be immediately taxable to
Employee under Section 409A of the Code and related Department of Treasury
guidance, Asbury and Employee shall cooperate in good faith to (x) adopt such
amendments to this Agreement and appropriate policies and procedures, including
amendments and policies with retroactive effect, that they mutually determine to
be necessary or appropriate to preserve the intended tax treatment of the
benefits provided by this Agreement, to preserve the economic benefits of this
Agreement and to avoid less favorable accounting or tax consequences for Asbury
and/or (y) take such other actions as mutually determined to be necessary or
appropriate to exempt the amounts payable hereunder from Section 409A of the
Code or to comply with the requirements of Section 409A of the Code and thereby
avoid the application of penalty taxes thereunder.


This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which together will constitute one and
the same instrument.


AGREED TO AS OF FEBRUARY 21, 2017




EXECUTIVE:
 
ASBURY AUTOMOTIVE GROUP, INC.
/s/ William F. Stax
 
/s/ Craig T. Monaghan
Name: William F. Stax
 
Name: Craig T. Monaghan
Title: Controller and Chief Accounting Officer
 
Title: CEO and President






















































--------------------------------------------------------------------------------









Exhibit A
As used in the Severance Pay Agreement, “Area” means a 50-mile radius from any
of the following addresses:

Corporate Headquarters
2905 Premiere Parkway NW
Duluth, GA 30097
 

11130 Alpharetta Hwy
Roswell, GA 30076

11505 Alpharetta Highway
Roswell, GA 30076
 

7969 Mall Pkwy Lithonia, GA 30038

10995 Westside Pkwy.
Alpharetta, GA 30009
 

1550 Mansell Rd
Alpharetta, GA 30009

1355 Cobb Parkway South
Marietta, GA 30060-6542
 

1310 Buford Hwy.
Cumming, GA 30041

1606 Church Street
Decatur, GA 30033
 

5400 South U.S. Highway 1
Ft. Pierce, FL 34982-7370

7555 Roswell Rd.
Atlanta, GA 30350
 

4429 US 1 South
Ft. Pierce, FL 33954

4197 Jonesboro Road
Union City, GA 30291
 

7245 Blanding Blvd.
Jacksonville, FL 32244

7909 Mall Pkwy Lithonia, GA 30038
 

10880 Philips Hwy
Jacksonville, FL 32256

2550 The Nalley Way
Atlanta, GA 30360
 

2655 N. Volusia Ave
Orange City, FL 32763-2214

2020 Cobb Parkway
Marietta, GA 30080
 

2677 N. Volusia Ave
Orange City, FL 32763-2214

7849 Mall Pkwy Lithonia, GA 30038
 

2308 S. Woodland Blvd. Deland, FL 32720

2750 S. Cobb Parkway
Smyrna, GA 30080
 

9650 Atlantic Blvd.
Jacksonville, FL 32225

980 Mansell Road
Roswell, GA 30076
 

11003 Atlantic Blvd.
Jacksonville, FL 32225

2551 The Nalley Way
Atlanta, GA 30360
 

4450 US 1 South
Ft. Pierce, FL 34982
 
 
 






--------------------------------------------------------------------------------





 
 
 

11051 S. Orange Blossom Trail,
Orlando, FL 32837
 

256 Swain Street
Fayetteville, NC 28303

2925 US 1 South
St Augustine, FL 32086
 

3908 W. Wendover Avenue
Greensboro, NC 27407

10600 Atlantic Blvd.
Jacksonville, FL 32225
 

3902 W. Wendover Avenue
Greensboro, NC 27407

10859 Philips Highway
Jacksonville, FL 32256
 

3710 W. Wendover Avenue
Greensboro, NC 27407

11340 Philips Hwy
Jacksonville, FL 32256
 

3633 W. Wendover Avenue
Greensboro, NC 27407

31200 US Highway 19 North
Palm Harbor, FL 34684
 

3900 W. Wendover Avenue
Greensboro, NC 27407

4500 US 1 South
Ft. Pierce, FL 34982
 

3604 W, Wendover Avenue
Greensboro, NC 27407

6060 1-55 North Frontage Road
Jackson, MS 39211
 

8704W. Broad Street
Richmond, VA 23294

201 Octavia St.
Brandon, MS 39042
 

8712 W. Broad Street
Richmond, VA 23294

108 Gray-Daniels Blvd.
Brandon, MS 39042
 

8710 W. Broad Street
Richmond, VA 23294

6080 I-55 North Frontage Road
Jackson, MS 39211
 

12100 Midlothian Turnpike
Midlothian, VA 23113

104 Gray-Daniels Blvd
Brandon, MS 39042
 

2712 Laurens Road
Greenville, SC 29607

1295 Richmond Avenue
Charlottesville, VA 22911
 

2660 Laurens Road
Greenville, SC 29607

1001 Southpoint Auto Park Blvd.
Durham, NC 27713
 

2668 Laurens Road
Greenville, SC 29607

436 N. McPherson Church Road
Fayetteville, NC 28303
 

2700 Laurens Road Greenville, SC 29607
 
 
 
 
 
 






--------------------------------------------------------------------------------





 
 
 

2686 Laurens Road
Greenville, SC 29607
 

4400 N. Dale Mabry Hwy
Tampa, FL 33614

11654 Olive Blvd.
Creve Coeur, MO 63141
 

4400 W. Hillsborough Avenue
Tampa. FL 33614

755 N. New Ballas
Creve Coeur, MO 63141
 

4051 West Plano Parkway
Plano, TX 75093

777 Decker Lane.
Creve Coeur, MO 63141
 

13553 US Hwy 183 North
Austin, TX 78750

11910 Olive Blvd.
Creve Coeur, MO 63141
 

300 West Loop 820 South
Fort Worth, TX 76108

11830 Olive Blvd.
Creve Coeur, MO 63141
 

1601 N. Dallas Parkway
(7200 State Highway 121)
Frisco, TX 75034

951 Technology Dr.
O'Fallon, Mo 63368
 

3700 West Airport Freeway
Irving, TX 75062

11830 Olive Blvd.
Creve Coeur, MO 63141
 

11911 Gulf Freeway
Houston, TX 77034

9207 Adamo Drive
Tampa, FL 33619
 

3333 W. Plano Pkwy
Plano , TX 75075

3810 W. Hillsborough Avenue
Tampa. FL 33614
 

1207 E. Brandon Blvd,
Brandon, FL 33511

9205 Adamo Dr.
Tampa, FL 33619
 

2320 Colonial Blvd.
Ft. Myers, FL 33966

3800 W. Hillsborough Ave.
Tampa, FL 33614
 

3102 US Highway 19
Holiday, FL 34691

9210 Adamo Drive
Tampa, FL 33619
 

6601 W. Hillsborough Ave.
Tampa, FL 33634

4600 N. Dale Mabry Hwy.
Tampa, FL 33614
 
 








